Citation Nr: 1813205	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO. 14-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial compensable disability rating for lumbar spine degenerative arthritis prior to April 5, 2014, and in excess of 10 percent thereafter.

2. Entitlement to an initial compensable disability rating for left knee status post arthroscopic surgery prior to November 10, 2016, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Paul J. Dombeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to February 2012. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In March 2016, the Veteran provided testimony before a Veterans Law Judge. A transcript of the hearing is of record. The Veterans Law Judge who held the hearing is no longer employed at the Board. Thus, in May 2017, the Veteran was informed of this fact and given the opportunity to request a new hearing. The Veteran requested another Board hearing to be held at his local VA regional office. 

In November 2017, the Veteran provided personal testimony before the undersigned in a Travel Board hearing at the RO in Phoenix, Arizona. A transcript of the hearing is of record.

In a November 2016 rating decision, the RO granted an increased 10 percent disability rating for the Veteran's lumbar spine disability, effective from April 5, 2014. In the same decision, the RO also granted an increased 10 percent disability rating for the Veteran's left knee disability, effective from November 10, 2016. As this was not a full grant of the benefits sought on appeal, and the Veteran did not indicate that he agreed with the increased ratings, his claims have remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In June 2016 and most recently in September 2017, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives to decide the claims on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. Prior to April 5, 2014, while the Veteran reported pain, the preponderance of the evidence does not support a finding that that the Veteran experienced any functional loss (loss of range of motion) of the lumbar spine due to pain.

2. The Veteran's lumbar spine degenerative arthritis disability has not exhibited forward flexion of the thoracolumbar spine limited to 60 degrees or less, combined range of motion of the thoracolumbar spine less than 120 degrees; muscle spasm of guarding severe enough to result in an abnormal gait or spinal contour; or favorable or unfavorable ankylosis of the entire thoracolumbar spine at any point during the appeal period.

3. The Veteran's lumbar spine degenerative arthritis disability did not manifest with neurological symptoms or intervertebral disc syndrome that resulted in incapacitating episodes at any point during the appeal period.

4. Prior to November 10, 2016, while the Veteran reported pain, the preponderance of the evidence does not support a finding that that the Veteran experienced any functional loss (loss of range of motion) of the left knee due to pain.

5. Left knee status post arthroscopic surgery does not result in limited flexion to 30 degrees or extension limited to 15 degrees; and, the preponderance of the evidence is against clinical findings of locking, effusion, ankylosis, subluxation, instability, removal of semilunar cartilage, or impairment of the tibia and fibula at any point during the appeal period.



CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for lumbar spine degenerative arthritis prior to April 5, 2014, and a rating in excess of 10 percent thereafter have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2. The criteria for an initial compensable disability rating for left knee status post arthroscopic surgery prior to November 10, 2016, and a rating in excess of 10 percent thereafter or a separate rating under another Diagnostic Code have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2012 statement and the February 2014 substantive appeal (VA Form 9, Appeal to the Board), the Veteran asserted that the VA examinations provided in December 2011 were not performed thoroughly. The Veteran was provided another set of VA examinations in November 2016. During the November 2017 Travel Board hearing, the Veteran testified that in November 2016 he was initially examined by VA examiner, Dr. I, and subsequently the examination report was completed by another VA examiner, Dr. H, after the original examiner became unavailable. The Veteran testified that examination results reflected in the report by Dr. H were not the same results that Dr. I originally inputted into his computer and that he was never examined by Dr. H. The Veteran made similar contentions in December 2016 and November 2016 statements.

The Board notes that the November 2016 VA examination report by Dr. H includes a remark, "This exam was completed on behalf of Dr. [G.] I." The results in November 2016 VA examination reports are generally consistent with the findings of the May 2015 private consultation record proffered by the Veteran. To the extent that the May 2015 private record reflects symptomology or severity of such symptoms to the contrary, the Board has fully considered the differences as discussed below. Further, the Veteran was provided another VA examination for his back in January 2018.

The VA examiners collectively reviewed the Veteran's medical history and current symptoms, made clinical observations, performed physical examinations, and provided clear explanations in support of their findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant. See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination). The Board may assume that a VA medical examiner is competent. See Cox, 20 Vet. App. at 569; Hilkert v. West, 12 Vet. App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error). The opinions provided include a discussion of the facts in this case; medical principles, and a thorough rationale, where the examiners cited to the medical records that substantiated the opinions. The Veteran has not offered competent and probative evidence in support of her assertions to persuade the Board that the December 2011 or November 2016 VA examiners did not perform thorough examinations or were not competent to render the opinions sought. Thus, the Board finds the opinions provided in December 2011, November 2016, and January 2018 to be adequate.

As VA has satisfied its duties to notify and assist, the Board may proceed with appellate review.


Increased Ratings, Generally

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2017). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. 

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

Increased Rating - Lumbar Spine 

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Degenerative arthritis of the lumbar spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (38 C.F.R. § 4.71a, DC 5243 (2017)), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a, DC 5243. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating, which is the highest rating under this Diagnostic Code, is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243. An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2).

The Veteran contends that his lumbar spine disability should be rated higher than the initial noncompensable rating prior to April 5, 2014, and the currently-assigned disability rating of 10 percent under 38 C.F.R. § 4.71a, DC 5242.

An x-ray examination of the Veteran's lumbosacral spine was performed in October 2011. The medical professional indicated that standard views demonstrated no evidence of fracture or subluxation. There was narrowing of the L5-S1 intervertebral disc space which represented degenerative disc disease. The alignment of the spine was normal according to the medical professional.

During the December 2011 VA examination, the Veteran reported symptoms associated with his lumbar spine disability of stiffness, fatigue, and decreased motion and that he experienced pain which began in 2007. The pain was moderate, localized on the lower back, and occurred constantly. The pain was exacerbated by physical activity and stress and relieved by rest and ibuprofen. At the time of pain the Veteran indicated that he experienced functional impairment which was described as pain. The Veteran reported that he could walk without limitation and did not experience falls due to his spine disability. The Veteran also indicated that he did not experience spasms, paresthesia, numbness, weakness, or bowel problems. The Veteran reported that the lumbar spine disability did not result in any incapacitation in the 12 months preceding the examination although he had the overall functional impairment of difficulty standing in one place for long periods of time.

A physical examination of the thoracolumbar spine revealed no evidence of radiating pain on movement, muscle spasm, tenderness, guarding of movement, weakness, atrophy or ankylosis. Muscle tone and musculature was normal. Straight leg raise for right and left legs as well as Lasegue's sign tests were negative. The Veteran had full range of motion and was able to perform repetitive range of motion without additional degree of limitation. The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. The inspection of the spine showed normal head position with symmetry in appearance and normal curves.

The Veteran proffered a May 2015 initial comprehensive consultation report from his private physician. The Veteran reported low back pain that traveled into his left hip and up to his upper back. An examination of the lumbosacral spine revealed no swelling, atrophy, spasm, angular or rotational deformities, and no abnormal bony prominences. The physician indicated that there was tenderness to palpation overlying the superior half of the spinous process as well as the left sacroiliac joint and left lumbar paraspinal musculature. Range of motion measurements were 20 degrees (which he noted that 30 degrees is normal) and 70 degrees of [forward] flexion (which the examiner noted that 80 degrees or greater is normal for the Veteran's age). The 20 degrees appears to relate to extension. The physician noted that the Veteran was able to tilt to the left only 10 degrees versus 20 degrees at the contralateral side with normal 45 degrees; rotate to the left only 30 degrees; and rotate to the right 45 degrees with associated pain in the lumbar spine.

The Veteran was afforded a VA examination in November 2016. The Veteran reported flare-ups of his back disability with constant dull and sharp pain with any range of motion, however did not report any functional loss or functional impairment of the back regardless of repetitive use. Upon testing, range of motion measurements were all normal for the back. The examiner noted pain on examination that did not result in or cause functional loss. There was evidence of pain with weight bearing but no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the back. The Veteran was able to perform repetitive use testing with at least three repetitions without any additional loss of function or range of motion. The examiner indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups. The Veteran did not have guarding or muscle spasms or atrophy and had full 5/5 strength for all tested muscles. The Veteran did not have anklyosis of the spine; radicular pain or other signs or symptoms due to radiculopathy; other neurologic abnormalities (such as bowel or bladder problems/pathologic reflexes); or IVDS of the thoracolumbar spine. The examiner noted that the Veteran's back disability did not impact his ability to work. 

The Veteran was afforded another VA examination in January 2018. He reported constant pain in the mid back which was aggravated by lifting anything and sitting too long. The Veteran stated that there was no limitation with standing or walking. The Veteran reported flare-ups of the back of pain that kept him in bed once or twice every couple of months that lasts about a day and functional loss of moderate and heavy lifting and having to move around when sitting too long. Range of motion testing revealed forward flexion limited to 65 degrees and extension, right and left lateral flexion and rotation all to 30 degrees or within normal limits. The examiner indicated that the range of motion itself did not contribute to a functional loss; pain on examination that caused functional loss; and that there was no evidence of pain with weight bearing. The examiner also found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups. The Veteran did not have guarding, muscle spasm, radiculopathy, ankylosis, other neurologic abnormalities, or IVDS.

The evidence indicates that during the appeal period, the Veteran's lumbar spine disability manifested with pain and limitation of motion, however, forward flexion of the thoracolumbar spine was not limited to 60 degrees or less, combined range of motion of the thoracolumbar spine was not less than 120 degrees; muscle spasm of guarding severe enough to result in an abnormal gait or spinal contour; and favorable or unfavorable ankylosis of the entire thoracolumbar spine has not been shown. At worst, forward flexion of the thoracolumbar spine was 65 degrees during the January 2018 VA examination and 70 degrees measured by the Veteran's private physician in May 2015. Furthermore, the range of motion testing during the December 2011 and November 2016 VA examinations revealed full range of motion for the back. The Veteran has also not experienced incapacitating episodes due to IVDS. Accordingly, a disability rating in excess of 10 percent for a lumbar spine disability at any point in the appeal period is not warranted.

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria, but a higher rating is not warranted for the Veteran's disability picture. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. The December 2011 VA examination report indicates that the Veteran was able to perform repetitive motion testing with three repetitions with no additional loss of range of motion and no evidence of radiating pain on movement. The Veteran denied incapacitating episodes related to his lumbar spine disability.

A May 2015 initial comprehensive consultation report from his private physician reflects complaints of pain and range of motion measurements of 20 degrees (which he noted that 30 degrees is normal) and 70 degrees of [forward] flexion (which the examiner noted that 80 degrees or greater is normal for the Veteran's age). 

In the November 2016 VA examination report, the Veteran reported flare-ups of his lumbar spine disability but denied functional loss or functional impairment regardless of repetitive use. A physical examination revealed pain on range of motion testing but the range of motion itself did not contribute to a functional loss and range of motion measurements were all normal. The Veteran was able to perform repetitive use testing with at least three repetitions without any additional loss of function or range of motion and pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups. 

During the January 2018 VA examination the Veteran reported flare-ups of pain. Range of motion was limited to 65 degrees of flexion and pain was noted on examination that caused functional loss, however pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time according to the examiner. Limitation of motion with flexion to 70 degrees and pain with range of motion were also shown in May 2015 range of motion measurements from the Veteran's private physician. 

The Veteran has shown a limitation of motion and reported pain in the May 2015 report from his private physician and during the January 2018 VA examination. Limitation of motion was exhibited as early as April 2014 in VA medical records which show complaints of pain and "fair range of motion." A September 2014 VA medical record revealed "decreased range of motion" of the lumbar spine on examination following complaints of lower back pain. Magnetic resonance imaging (MRI) performed in December 2014 showed mild degenerative changes with multilevel facet arthrosis. 

In a July 2013 notice of disagreement, the Veteran contended that his service-connected disability should be initially rated at a compensable rating under DeLuca v. Brown, because the affected joint caused him pain that prevented him from getting out of bed. The Veteran made similar statements in his February 2014 substantive appeal (VA Form 9), testimony during the March 2016 Board video conference hearing, March 2016 statement, and testimony during the November 2017 Travel Board hearing.

The VA examiners have fully considered these factors as discussed above, and the evaluations contemplates pain and how it affects a person, such as difficulty sleeping because of pain, difficulty driving because of pain, difficulty walking because of pain, and difficulty doing activities because of pain. Although the Board is required to consider the effect of pain when making a rating determination, it is important to emphasize that the rating schedule does not provide a separate rating for pain. See Spurgeon v. Brown, 10 Vet. App. 194 (1997). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell, 25 Vet. App. at 42-43. An increased rating 10 percent was granted by the RO effective April 5, 2014, the date objective evidence showed additional functional loss in the form of limited motion along with the Veteran's complaints of pain. The preponderance of the evidence is against a finding that such additional functional loss due to pain or x-ray evidence of arthritis (shown December 2014) was exhibited prior to the effective date of the increased rating of 10 percent. Therefore, an earlier effective date of a 10 percent disability rating is not for application.

After considering the effects of pain and functional loss, forward flexion is not limited to 60 degrees or less for the thoracolumbar spine; combined range of motion of the thoracolumbar spine was not less than 120 degrees; and muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour and favorable or unfavorable ankylosis of the entire thoracolumbar spine was not shown at any point during the appeal period. Thus, a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture.

Separate ratings for neurological abnormalities associated with the Veteran's thoracolumbar spine disability were also considered but are not warranted. November 2016 and January 2018 VA examination reports indicate that the Veteran did not have these neurological abnormalities related to the thoracolumbar spine disability; to include bowel or bladder problems. Accordingly, a separate rating for neurological symptoms is not applicable.

In sum, the evidence does not show that an initial compensable disability rating and a rating in excess of 10 percent thereafter for the Veteran's lumbar spine degenerative arthritis disability is warranted. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 

Increased Rating - Left Knee

The Veteran seeks an initial compensable disability rating for his service-connected left knee status post arthroscopic surgery, prior to November 17, 2015, and 10 percent thereafter. The Veteran's left knee disability is currently rated by analogy under DC 5260 for painful motion of the knee. See 38 C.F.R. § 4.59. In evaluating the Veteran's current level of disability, the Board will consider all applicable DCs.

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under DC 5003. Under DC 5003, degenerative changes established by x-ray findings are rated on the basis of limitation of motion under the appropriate DC for the specific joint involved. 

Under DC 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable rating. Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating. Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating. Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating. Limitation of extension of the knee to 10 degrees warrants a 10 percent rating. Limitation of extension of the knee to 15 degrees warrants a 20 percent rating. Limitation of extension of the knee to 20 degrees warrants a 30 percent rating. Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 

Under DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees. 

Under DC 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability. A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under DC 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. The 20 percent rating is the only rating available under DC 5258.

DC 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic. A semilunar cartilage is one of the menisci of the knee joint. A 10 percent rating is also the highest schedular evaluation allowed under DC 5259.

Under DC 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating. 38 C.F.R. § 4.71a.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities. In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

The VA General Counsel has also held that separate ratings could be provided for limitation of knee extension and flexion under DCs 5260 and 5261, as long as both ranges of motion meet the criteria for a compensable rating. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

An x-ray examination of the Veteran's left knee was performed in October 2011. The medical professional indicated that standard views demonstrated no evidence of fracture, dislocation, other significant joint abnormalities, or soft tissue swelling. The medical professional's impression was normal left knee.

During the December 2011 VA examination, the Veteran reported symptoms associated with his left knee disability of giving way, locking, tenderness and pain. He indicated that he did not experience weakness, stiffness, swelling, heat, redness, lack of endurance, fatigability, deformity, drainage, effusion, subluxation, or dislocation. The Veteran also reported flare-ups precipitated by physical activity as often as 6 times per month that lasted 24 hours each time with pain at a 5/10 severity. The Veteran explained that during flare-ups he experienced functional impairment which is described as the inability to place pressure on the knee or walk without pain after "knee pops." The Veteran did not receive any treatment for his left knee at the time of the examination and stated that it has not resulted in any incapacitation in the preceding 12 months. He reported overall functional impairment of it being painful to run long distances and while he indicated that he had a previous surgery in 1998; he stated that he did not experience any residual symptoms. 

Upon physical examination of the left knee, the examiner indicated that it showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement. Further, the examiner determined that the left knee revealed no locking pain, genu recurvatum, crepitus, or ankylosis. The Veteran's left knee exhibited range of motion all within normal limits with flexion to 140 degrees and extension to 0 degrees. The Veteran was able to perform repetitive range of motion without any additional degree of limitation. The left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. Medial/lateral collateral ligament, anterior/posterior cruciate ligament, and medial lateral meniscus stability tests were performed and were all within normal limits.

Knee x-rays performed in April 2014 revealed no fracture, dislocation, or joint effusion. The physician's impression was negative left knee x-rays. An MRI was performed in February 2015 which revealed that the medial and lateral meniscus were intact; anterior cruciate ligament (ACL) and posterior cruciate ligament (PCL) were unremarkable; medial collateral ligament (MCL) and lateral collateral ligament (LCL) complex were intact. Overall, the MRI was unremarkable with no meniscal tear.

The Veteran proffered a May 2015 initial comprehensive consultation report from his private physician. The Veteran reported a tentative gait, ongoing pain and "popping" in his left knee. An examination of the left knee revealed no effusion, fluctuance, crepitus, erythema, erythematous streaking, or warmth. The physician stated that there was slight knee hyperextension, but no tenderness at the knee. McMurray's sign test was positive at the left knee and the physician elaborated that this is a subjective test; a positive test is consistent with, but not diagnostic of, internal derangement of the knee such as a meniscus tear. Further, the physician indicated that there was no instability of the knee to varus, valgus, anterior or posterior stress.

The Veteran was afforded another VA examination in November 2016. The Veteran denied flare-ups of the left knee and did not report any functional loss or functional impairment regardless of repetitive use. Upon testing, range of motion measurements were flexion to 90 degrees and full extension to 0 degrees. The examiner noted pain on examination that did not result in or cause functional loss. There was evidence of pain with weight bearing but no objective evidence of crepitus or localized tenderness or pain on palpation of the joints or associated soft tissue of the left knee. The Veteran was able to perform repetitive use testing with at least three repetitions without any additional loss of function or range of motion. The examiner indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time. The Veteran did not have muscle atrophy and had full 5/5 strength for left knee flexion and extension. Joint stability testing was performed and the examiner indicated that there was no joint instability, history of recurrent subluxation, history of lateral instability, recurrent effusion, or ankylosis. Anterior instability (Lachman test); posterior instability (posterior drawer test); medial instability (valgus pressure); and lateral instability (varus pressure) tests were all normal. The Veteran did not have a meniscus (semilunar cartilage) condition, recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment. The Veteran was noted to use a brace as an assistive device for left knee chondromalacia. The examiner noted no other pertinent physical findings and that the Veteran's left knee disability did not impact his ability to perform any type of occupational task.

At the outset, the Board notes that the evidence does not support an award for an increased rating, at any point of the appeal period, for the left knee under DC 5256 for ankylosis of the knee; DC 5259 for symptomatic removal of semilunar cartilage; DC 5262 for impairment of tibia and fibula, or; DC 5263 for genu recurvatum as none of these disabilities have been demonstrated upon VA examinations performed in December 2011 or November 2016. The examiners specifically noted that there was no ankylosis. X-ray examinations performed in October 2011 and April 2014 were within normal limits and found no evidence for fracture or other significant bone, joint, or soft tissue abnormality. A February 2015 MRI of the left knee was also unremarkable with no meniscal tear. The November 2016 VA examiner specifically noted that there was no tibiofibular abnormality. 38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263 (2017). 

The Board has considered the Veteran's left knee status post arthroscopic surgery disability evaluated as 10 percent disabling by analogy under DC 5299-5262 for impairment of the tibia and fibula with slight disability of the knee. There are no findings of impairment of the tibia and fibula of the left knee at any time during the appeal period, which was confirmed by the VA examination provided in November 2016. 

The Board has considered the Veteran's left knee disability as evaluated under DC 5299-5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. As noted above, under DC 5258, a 20 percent evaluation is assigned for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. 

The Veteran asserted in a February 2014 substantive appeal (VA Form 9), May 2016 Board hearing testimony, and in a March 2016 statement that instability, "popping," and locking of the knee warrant a 10 percent disability rating. The Board finds that the preponderance of the evidence is against such a finding. The December 2011 VA examination report notes a surgery performed on the left knee in 1998, however the Veteran stated that he did not experience any residual symptoms. The November 2016 VA examination report showed "no response provided" for surgical procedures but indicates that the Veteran used a brace for left knee chondromalacia. No specific complications were noted in either of the examination reports. The Veteran is currently in receipt of service-connection for his left knee status post arthroscopic surgery at 10 percent disabling since November 10, 2016, but had not shown symptoms to warrant a compensable rating prior to this date. The December 2011 and November 2016 VA examiners and the Veteran's May 2015 private physician also found that the Veteran had no instability, effusion, or dislocation symptoms in the left knee.

To the extent that the evidence has shown a meniscus abnormality, the preponderance of the evidence is against a finding that this resulted in symptoms other than those already compensated by the Veteran's currently assigned 10 percent evaluation, which is namely pain. The Board does not find the Veteran's left knee disability to more closely approximate the criteria for a 20 percent rating under DC 5258, which contemplates frequent episodes of locking, pain and effusion. For example, examiners have consistently noted that the Veteran does not have effusion. At the December 2011 VA examination, the Veteran reported knee "pops" but he himself denied experience weakness, stiffness, swelling, heat, redness, lack of endurance, fatigability, deformity, drainage, effusion, subluxation, and dislocation, and the examiner wrote when performing the physical examination that the left knee revealed no locking pain, genu recurvatum, crepitus, ankylosis, effusion, or dislocation associated with a meniscus abnormality and that instability testing was negative. X-ray and MRI examinations were unremarkable in October 2011, April 2014 and February 2015. In May 2015, the Veteran's private physician indicated that McMurray's sign test was positive at the left knee, however explained that this is a subjective test; a positive test is consistent with, but not diagnostic of, internal derangement of the knee such as a meniscus tear. In the November 2016 VA examination report, the Veteran denied flare-ups and functional loss or impairment of the left knee including but not limited to repeated use over time. In the examination report, when asked if there was a history of recurrent effusion, the examiner checked no. The examiner indicated that the Veteran did not have a meniscus condition. Thus, the preponderance of the evidence is against a finding that the Veteran has frequent episodes of locking and effusion in the left knee joint at any point of the appeal period.

The Board also finds that the preponderance of the evidence of record is against higher or an additional separate rating for the service-connected left knee disability under other DCs. While the Veteran has made subjective claims of his knees "giving out" or "popping" and reported falls, the preponderance of the evidence is against a finding that the Veteran exhibited any recurrent subluxation or lateral instability in the left knee, at any point in the appeal period. Specifically, the examiners found no subluxation or instability during the December 2011 and November 2016 examinations. In May 2015, the Veteran's physician also made a finding that there was no instability in the left knee. Therefore, a separate rating of 10 percent under DC 5257 is not appropriate for the left knee at any point of the appeal period.

The preponderance of the evidence of record is against a 20 percent rating for the left knee under DCs 5260 and 5261, the DCs used to evaluate limitation of flexion and extension of the knee, respectively. As noted above, 20 percent ratings under these DCs require evidence of limitation of flexion and extension of the right knee to 30 and 15 degrees, respectively. This has not been demonstrated at any point of the appeal period. At VA examinations, conducted in December 2011 and November 2016, left knee flexion was limited, at worst, to 90 degrees. Range of motion was within normal limits during the December 2011 VA examination and measurements were not provided by the May 2015 private physician. Extension was normal (zero degrees) at each of the VA examinations. Thus, in view of the foregoing, a higher 20 percent disability rating for left knee flexion and extension is not warranted under DCs 5260 and 5261. 

Separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint. Medical evidence has shown that there is no compensable loss of flexion or compensable loss of extension of the left knee at any time during the claim. The record does not reflect limitation of flexion to 45 degrees of less or extension to 10 degrees of the left knee as contemplated by compensable evaluations under DCs 5260 and 5261, respectively. The record does not show that the level of limitation of motion contemplated by even a noncompensable limitation of flexion (60 degrees) or limitation of extension (5 degrees) was met at any time during the claim under these DCs.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's left knee disability. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. The evidence of record reveals complaints of left knee pain with range of motion all within normal limits with no additional limitation in range of motion following repetitive-use testing during the December 2011 VA examination. The examiner indicated that the left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. The Board would like to emphasize that the rating schedule does not provide a separate rating for pain. See Spurgeon, 10 Vet. App. 194. 

The May 2015 report from the Veteran's private physician does not provide range of motion measurements or indicate a limitation of range of motion. The November 2016 examination report indicates that the Veteran demonstrated 90 degrees of flexion and full extension and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability. The Veteran was able to perform repetitive use testing without any additional loss of function or range of motion. Moreover, the examiner wrote that the Veteran's left knee disability did not impact his ability to perform any type of occupational task. 

The Veteran complained of pain at throughout the appeal period, however has not shown objective functional loss until the May 2010 VA examination report that revealed range of motion measurements of flexion to 80 degrees and extension to 0 degrees. Pain with active motion was noted upon range of motion testing and although there was objective evidence of pain following repetitive motion, the Veteran was able to perform repetitive use testing with three repetitions with no additional limitation of range of motion. 

Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's pain resulting in additional functional loss; in particular range of motion, for the left knee is not met prior to November 10, 2016, the effective date of the increased 10 percent disability rating for the Veteran's left knee disability. See 38 C.F.R. § 4.59. Therefore, an effective date earlier than November 10, 2016, for a 10 percent disability rating for the left knee is not for application.

In a July 2013 notice of disagreement, the Veteran contended that his service-connected disability should be initially rated at a compensable rating under DeLuca v. Brown, because the affected joint caused him pain that prevented him from getting out of bed. The Veteran made similar statements in his February 2014 substantive appeal (VA Form 9), testimony during the March 2016 Board video conference hearing, March 2016 statement, and testimony during the November 2017 Travel Board hearing.

There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion. See Mitchell, 25 Vet. App. 32. The Court has discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11. Functional loss due to pain on motion, the effect of the Veteran's disability on ordinary activities, and the additional range of motion loss due to pain have been considered by the VA examiners in their findings. As noted above, despite the Veteran's subjective complaints of left knee pain, he demonstrated full range of motion at the December 2011 VA examination and had normal x-rays and MRI studies in October 2011, April 2014, and February 2015. Objective range of motion loss had not been shown by the evidence until the November 10, 2016 VA examination report with flexion limited to 80 degrees and full extension even with repetitive range of motion testing. Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased 20 percent evaluation or a separate evaluation for the service-connected left knee disability at any time during the appeal period. 

In sum, the evidence does not show that an initial compensable disability rating for the Veteran's left knee disability prior to November 10, 2016, and a disability rating in excess of 10 percent thereafter, is warranted. As the preponderance of the evidence is against the claim for higher ratings for left knee status post arthroscopic surgery, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

An initial compensable disability rating for lumbar spine degenerative arthritis prior to April 5, 2014, and in excess of 10 percent thereafter, is denied.

An initial compensable disability rating for left knee status post arthroscopic surgery prior to November 10, 2016, and in excess of 10 percent thereafter, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


